Title: To James Madison from James Monroe, 14 August 1815
From: Monroe, James
To: Madison, James


                    
                        
                            
                                Dear Sir
                            
                            Albemarle Augt. 14, 1815.
                        
                        The career of Bonaparte is it seems ended. What effect his abdication may have is uncertain. It may stop the progress of the allies, save his life, & secure to the nation some agency, in the appointment of its future sovereign. This will probably be the case if the allies treat with the national assembly, which appears to have been organized, on the motion of La Fayette. But if they disregard that assembly & enter Paris, restoring the Bourbons, every thing will be at their mercey. Bonapartes resignation, will make a fair experiment, between France & the allies, for they are now the sole parties to the controversy. If the war goes on, either by the delay, or inability of the allies, to terminate it promptly, I should not be surprised to see Bonaparte rise again in some distinguished station. France can sustain herself only, by exciting a revolutionary fervor in the whole nation, which if the cause has not become desperate, may now be done. My fear is that the time has passd, & that the spirits of the people are too much exhausted, for so great an exertion.
                        I propose to set out tomorrow for the sulphur springs. I have great confidence that the use of the waters for a week or 10. days will be of much advantage to me. The season is passing, so that I have no time to lose. I regret that my departure may deprive me of the pleasure of seeing Mr Crawford, which I have much desird. If I was sure that he would be here in a short time I would wait for him, but by his letter to you, it does not appear when he will be with you. Be so good as to state these circumstances to him.
                        Under cover to mr Pleasanton which is not sealed, I send a sketch of an answer to mr Baker, relative to deserters, & likewise one to mr Onis, on the subject of his complaints, for your correction. After correcting, you will have the goodness to seal & forward them to him. These letters are in the same packet. If I have time, I will draw an answer, to mr B’s communication respecting the Dartmoor affair, and forward it with those mentiond. There may however be no necessity for haste on this point, & it would be advantagious, if we could be together, when that answer was prepard.
                        Col: mc. Pherson, whose services, & situation give him strong claims on the country, is I believe still unprovided for. If Col: Fenwick was appointed to marseilles, he would resign his comn. in army in favor of mcPherson. Cathalan appears to have no claim, or very little, and I am inclind to think that it would be well to get rid of him & others similarly circumstancd by a circular letter, intimating that they must give way to men having renderd important service in the late war. And if Captn. Lawrance is appointed to Madeira, when an appointment is made, the door will be open to an informal agency for young Hamilton at Havanna, which is solicitted in a packet, under the same envelope to Mr Pleasanton.
                        
                        The act of the last session proposing an abolition of all discrimanatory duties with all nations, will I fear do us much injury. It is I think quite a gratuitous sacrifice to the powers, who shew a willingness to accept the overture, such as Holland, Bremen, &ce, while if it would not deprive us of a pretext to demand an equivalent of G Britain & France, by the opening of their colonies, it would put it out of our power to give them one.
                        I have just recd. yours of this morning. Mr Cathcarts letter, was I fear sent to the dept. of State, instead of being returnd to you. There is nothing to prevent the delay suggested in the appointment of his successor, & indeed I had an[tic]ipated it, as you will find by what I have said in regard to it above.
                        I have not seen the passage in Duane’s paper alluded to in yours. It is probable that the arrangment made with onis may have reached him in an imperfect state.
                        I think it very probable that the British govt. will find some pretext for eluding a treaty, in consequence of the late events in France. Its compromitment, in case of such an event, pursued, with a hostile policy may be useful. With affectionate respect
                        
                            
                                Jas Monroe
                            
                        
                    
                    
                        I shall drop you a line, for to morrows mail in case any thing should occur before I set out. After to morrow it need not come on.
                        I leave both the packets to mr Pleasanton as it is probable you have not read some of the papers returnd. No. 1. is that which contains the papers mentiond above.
                    
                